 VICKERS, INCORPORATED155Vickers, IncorporatedandInternational Society of ElectricalCraftsmen,affiliated with the I.S.S.T.,'Petitioner.Case No.7-RC-3834.November 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelatioils Act, a hearing was held before Marvin J. Schmitt, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to sever a craft unit of electricians and elec-trician leaders from the production and maintenance unit presentlyrepresented by the Intervenor, Vickers Local No. 945, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO. Boththe Employer and the Union oppose the requested severance.The electricians sought by the Petitioner are employed in industrialand construction electrical work at the Employer's several plantsin the Greater Detroit area.The parties agree and the record estab-lishes that they are craftsmen.The scope of the proposed unit iscoextensivewith the multiplant production and maintenance unitestablished by Board certification in 1946 and currently representedby the Intervenor.Accordingly, we find that the electricians may besevered from the existing production and maintenance unit, if theyso desire,2 provided that the Petitioner is a traditional craft representa-tive within the meaning of theAmerican Potashdoctrine 3The Employer and the Intervenor moved to dismiss the petition onthe grounds that the Petitioner is not a traditional craft representative,and that it is fronting for the ISST, a multicraft union also ineligibleto represent a severed unit of craftsmen.The Petitioner admittedlyis a newly organized labor organization. That does not, however, barit from the right of craft severance. In theFridencase,4 the Board3I.S.S.T. is the abbreviation of International Society of Skilled Trades,referred toherein as the ISST.aMallinckrodtChemical Works,115 NLRB 730.sAmerican Potash & Chemical Corporation,107 NLRB 1418.* Friden CalculatingMachine Co., Inc.,110 NLRB 1618122 NLRB No. 15. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld that "A union newly organized for the sole and exclusive purposeof representing members of [a given] craft" may be as much a craftunion as one which has been long established and has the same rightas an older organization to seek to sever a craft from a larger unit.The question therefore is whether the Petitioner meets the test of theFridencase.The Petitioner is one of several recently organized craft interna-tional unions affiliated with the ISST.The Petitioner's predecessor,International Association of Electrical Craftsmen, was organized at aconvention in June 1957, which was attended by two delegates fromeach of four electricians' unions located in Michigan.The delegatesadopted a constitution and nominated officers, who were subsequentlyelected by local referendum as provided by the constitution.Thedelegates adopted a proposal calling for the affiliation of the Associa-tion with the ISST, a federation of international craft unions.Thisproposal was approved by the locals and affiliation was consummatedat the Association's second convention in January 1958. It was at thisconvention that the Association merged with International Society ofElectrical Craftsmen to form the Petitioner.Article III, section 1 of the Petitioner's constitution declares thatits purpose is to "protect, maintain and advance the interest of menengaged in apprenticeable electrical trades and crafts."Section 2 ofarticle III states its second purpose as follows :To organize all persons working in that part of electrical tradesand crafts that are apprenticeable.To date, the Petitioner has chartered five local unions each of whichlimits its membership to electricians.It has its own constitution andbylaws, its own officers, and its own bank account. It receives part ofthe dues and initiation fees paid by local members. In turn the Peti-tioner pays a monthly per capita tax to the ISST.Because of lack of funds, there is a certain sharing of facilities with,and the receipt of aid from, the ISST.However, its autonomy andcharacter have not been changed thereby.We find that the Petitionerhas been organized solely for the purposes of representing members ofthe electrician craft and therefore is qualified under theFridencase toseek severance of a unit of electricians from a broader unit.'Accord-ingly, the Employer's and the Intervenor's motions are denied.We shall, therefore, direct that an election be conducted in the fol-lowing voting group of employees at the Employer's Greater Detroit,Michigan, plants :65 Cf.Fort Die Casting Corporation,115 NLRB 1749.9 The Employer moved to dismiss the petition on the ground that the long history ofthe existing certified production and maintenance unit precludes severance of a craftunit.In view of the foregoing,the motion is denied. sPO T FALLS, ,LUMBERCOMPANY157All electricians and electrician leaders, excludingoffice clerical em-ployees, all other employees, guards, and supervisors as defined inthe Act.If a majority of the employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea: separate appropriate unit, and the Regional Director conducting theelection directed herein is instructedto issue acertification of repre-sentatives to the Petitioner for such unit, which the Board, under the,circumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority do not vote for the Petitioner, theseemployees shall remain a part of the existing unit and the Regional.Director will issue a certificationof.resultsof election to such effect..5.The Employer asserts, and the Petitioner denies, that 16 em-ployees have been permanently laid off and thusare ineligibleto vote.The Intervenor takes no position.Between September 6, 1957, andMay 9, 1958, the Employer laid off 16 electricians. due to,a permanentchange from volume production to research and development, andprototype production.In addition, the Employer contemplates fur-ther reduction in force.The collective-bargaining agreementbetweenthe Employer and the Intervenor provides that laid-off employeesretain their seniority for a. period equal to the period of their employ-ment.However, there appears tobe no reasonableexpectancy oftheir recall in the near future.Accordingly, we find that the 16 laid-off employees are not eligible to vote in theelection.'[Text of Direction of Election omitted from publication.]"+Higgin8, Inc,111NLRB 70f,H. C. Schumacher d/b/a Post Falls Lumber CompanyandNorthIdaho'and , Eastern Washington District Councils of Lumberand Sawmill Workers,AFL-CIO,PetitionerandInternationalWoodworkersof America,AFL-CIO,Local 10-119.CaseNo.19-RC-2196.November 19, 1958DECISION AND CERTIFICATION OF, REPRESENTATIVESPursuant to a: stipulation foar certification upon consent, election-,executed by the parties on July 21, 1958, an election by secret ballotwas- conducted on July 29, 1958, under the direction and. supervisionof the-Regional Director..for the Nineteenth Region among the em-ployees in the unit described in the stipulation.. At the. conclusionofAhe election, the ;parties: were. furnished a tally of. ballots whichshowed that of approximately 33 names on the eligibility list, 17 were122 -NII RB No. 24.